Case 1:17-cv-01357-SAG Document 91-4 Filed 10/10/19 Page 1 of 6

 

 

EXHIBIT 1

 

 
Case 1:17-cv-01357-SAG Document 91-4 Filed 10/10/19 Page 2 of 6

 

 

From: Gary Garofalo

Sent: Tuesday, June 23, 2015 5:15 PM

To: Bill Franey, Sr.

Subject: RE: City Market - Colony Hardware - 040515027040 // Advanced Thermal Solutions
047515018335

FY! Glenn let Bob know he was not part of Madison’s or Newco’s future. Not sure if he will be retained on a 1099
basis going forward to closeout old Madison issues. Really going to miss getting emails forwarded from Derrick
because Bob can’t communicate.

Gary J Garofalo

CFO/Senior VP of Finance
Harkins Builders Inc.

2201 Warwick Way
Marriottsville, MD 21104
410.480.4232 (Office)
443.277.1555 (Cell)
410.480.4020 (Fax)
ggarofalo@harkinsbuilders.com

From: Bill Franey, Sr. [mailto:wfraney@alliant.com]

Sent: Tuesday, June 23, 2015 3:35 PM

To: Gary Garofalo

Subject: Fwd: City Market - Colony Hardware - 040515027040 // Advanced Therma! Solutions 047515018335

FYI
Sent from my iPhone
Begin forwarded message:

From: <dpopcil@chubb.com>

Date: June 23, 2015 at 8:27:59 PM GMT+1

To: Bob Buczkowski <bobb@madisonmechanical.nct>

Ce: Glenn Haslam <glennh@madisonmechanical.net>, "{quiJlinan@chubb.com"
<jquillinan@chubb.com>, "Bill Franey, Sr. (wfraney@alliant.com)" <wfrancy@alliant.com>
Subject: RE: City Market - Colony Hardware - 040515027040 // Advanced Thermal
Solutions 047515018335

Bob:

As you can tell from the e-mail exchanges with Colony today, they do not currently agree that they have
been paid in full. Please advise as to Madison's position on the credit issue raised by Colony,

As for Advanced Thermal, unless you can point to a paid when paid or paid if paid provision in a
subcontract with them, this claim needs to be paid. Please advise as to how you intend to proceed.
Derek

Derek Popeil

MM001243

 
Case 1:17-cv-01357-SAG Document 91-4 Filed 10/10/19 Page 3 of 6

Assistant Vice President & Senior Surety Claims Counsel

Chubb & Son, a division of Federal Insurance Company
15 Mountainview Road, Warren, NJ 07059
Phone: 908-903-3182 | Fax: 908-903-5537 | dpope

 

 

[=]

 

 

This email (which includes any attachments) is intended to be read only by the person(s) to whom it is addressed. This email may contain confidential,
proprietary information and may be a confidential attorney-client communication, exempt from disclosure under applicable law. If you have received this email in
error, do not print it, forward it or disseminate or use it or its contents. In such event, please notify the sender by return email (or by phone at the number shown
above) and delete the email file immediately thereafter. Thank you for your cooperation.

 

From: Bob Buczkowski <bobb@madisonmechanical.net>
Ts “dpopeil@chubb.com” <dpopeil@chubb.com>, Glenn Haslam <glennh@madisonmechanical.net>

Co: “Bill Franey. Sr. (wfraney@alliant.com)" <wfraney@alliant.com>, "[quillinan@chubb.com" <jquillinan@chubb.com>
Date 06/22/2015 04:58 PM

Sudject RE: City Market - Colony Hardware - 040515027040 // Advanced Thermal Solutions 047515018335

Derek,
See comments:

Advanced Thermal the money is owed to them far services provided and we do not have any defense other than
waiting on money from Clark.

Colony Hardware- the invoices they provided were both City Market and Non-City Market jobs. For the City Market
invoices- #322602 and 294037- these were paid as part of a joint check disbursement from Clark back around May
18, 2015. Copy of this is attSached. These two invoices were paid and were offset by credit invoices for a net check
of $312.19.

The other invoices that were not City Market have also been paid with the exception of # 115602 for $98.05. We
have no record of that in our system and will get it cleared up between us.

Thanks-Bob

Bob Buczkowski. CPA
Madison Mechanical, Inc. CFO
410-461-7301 (0)
410-461-8470 (F)
410-984-1636 (C)

From: dpopeil@chubb.com [mailto:dpopeil@chubb.com]
Sent: Thursday, June 18, 2015 10:25 AM

To: Bob Buczkowski; Glenn Haslam

Cc: Bill Franey, Sr. (wfraney@alliant.com); iquillinan@chubb.com
Subject: RE: City Market - Colony Hardware - 040515027040 // Advanced Thermal Solutions

2

MIM001244
Case 1:17-cv-01357-SAG Document 91-4 Filed 10/10/19 Page 4 of 6

047515018335

Bob and Glenn:

It's been nearly 2 weeks and | still have not had a response to my requests regarding the 2 above claims.
Please advise.

Derek
Derek Popeil

Assistant Vice President & Senior Surety Claims Counsel

Chubb & Son, a division of Federal Insurance Company
15 Mountainview Road. Warren, NJ 07059
Phone: 908-903-3182 | Fax: 908-903-5537 | opope:! @chubb.com

 

 

| email (which includes any attachments) is intended to be read only by the person(s) to whom it is addressed. This email may contain confidential.
proprietary information and may be a confidential attorney-client communication, exempt from disclosure under applicable law. If you have received this email in
error, do not print it, forward it or disseminate or use it or its contents. In such event, please notify the sender by return email (or by phone at the number shown
above) and delete the email file immediately thereafter. Thank you for your cooperation.

From Derek Popeil/ChubbMail

To Bob Buczkowski <bobb@madisonmechanical.net>

Ce: Glenn Haslam <qlennh@madisonmechanical.net>

Date 06/11/2015 12:49 PM

Subject RE: City Market - Colony Hardware - 040515027040 // Advanced Thermal Solutions 047515018335
Bob:

Please advise.

Derek
Derek Popeil

Assistant Vice President & Senior Surety Claims Counsel

Chubb & Son, a division of Federal Insurance Company
15 Mountainview Road, Warren, NJ 07059
Phone: 308-903-3182 | Fax: 908-903-5537 ; dpopei

 

x
SL. email (which includes any attachments) is intended to be read only by the person(s) to whom it is addressed. This email may contain confidential,
proprietary information and may be a confidential attorney-client communication, exempl from disclosure under applicable law. If you have received this email in
error. do not print it, forward it or disseminate or use it or its contents. In such event, please notify the sender by return email (or by phone at the number shown

above) and delete the email file immediately thereafter. Thank you for your cooperation.

From: Glenn Haslam <glennh@madisonmechanical.net>

MM001245
Case 1:17-cv-01357-SAG Document 91-4 Filed 10/10/19 Page 5 of 6

To “dpopeil@chubb.com" <dpopeil@chubb.com>
Date 06/05/2015 11:22 AM
Subject RE: City Market - Colony Hardware - 040515027040 // Advanced Thermal Solutions 047515018335

Bob can u respond

Sent via the Samsung GALAXY S@ 5, an AT&T 4G LTE smartphone

wnnenne- Original message --------

From: dpopeil@chubb.com
Date: 06/05/2015 10:19 (GMT-05:00)

To: Bob Buczkowski <bobb@madisonmechanical.net>

Ce: Glenn Haslam <glennh@madisonmechanical.net>, wiraney@alliant.com

Subject: City Market - Colony Hardware - 040515027040 // Advanced Thermal Solutions
047515018335

Bob: |

Previously you were provided with the claim information on the 2 above matters. Madison has not
provided me with its position and | need to provided responses. Please advise.

Regards,

Derek
Derek Popeil 3

Assistant Vice President & Senior Surety Claims Counsel

Chubb & Son, a division of Federal insurance Company
15 Mountainview Road, Warren, NJ 07059
Phone: 908-903-3182 | Fax: 908-903-5537 | ¢papeji@chubb.com

 

'
|

 

 

 

This email (which includes eny attachments) is intended lo be read only by the person(s) to whom it is addressed. This email may contain confidential,
proprietary information and may bea confidential attorney-client communication, exempt from disclosure under applicable law. If you have received this email in
error, do not print it, forward it or disseminate or use it or its contents. In such event, please notify the sender by return email (or by phone at the number shown
above) and delete the email file immediately thereafter. Thank you for your cooperation.

[attachment "Colony NON CMO Invoices.pdf" deleted by Derek Popeil/ChubbMail] [attachment
"Colony CMO Invoices.pdf" deleted by Derek Popeil/ChubbMail]

MM001246
Case 1:17-cv-01357-SAG Document 91-4 Filed 10/10/19 Page 6 of 6

This e-mail and all attachments to it are for the sole use of the intended recipients and may contain proprietary
information and trade secrets of Alliant Insurance Services, Inc. and its subsidiaries. This e-mail may also
contain information which is confidential or which is protected from disclosure by privilege. Any unauthorized
use, disclosure or distribution of this e-mail and its attachments is prohibited. If you are not the intended
recipient, let us know by reply e-mail and then erase and destroy all electronic or other copies of this message.

MM001247
